Citation Nr: 1031190	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  07-39 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder and adjustment 
disorder.

2.  Entitlement to service connection for a bilateral eye 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Spouse




ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1975, 
from January 1991 to March 1991, and from October 2004 to March 
2006.  This case comes to the Board of Veterans' Appeals (Board) 
on appeal a July 2006 and a July 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

A.  Acquired Psychiatric Disorder, to Include Posttraumatic 
Stress Disorder and Adjustment Disorder

In May 2008, the Veteran submitted a claim of entitlement to 
service connection for posttraumatic stress disorder (PTSD), 
depression, and anxiety.  A service connection claim with respect 
to each was denied in July 2008.  In his April 2009 notice of 
disagreement, the Veteran only indicated that he wanted to pursue 
an appeal of his claim of entitlement to service connection for 
PTSD.  A review of the Veteran's claims file revealed a February 
2009 diagnosis of adjustment disorder; there were no diagnoses of 
PTSD or other psychiatric disorders.  Even though the Veteran 
limited his notice of disagreement to his claim of entitlement to 
service connection for PTSD, his May 2008 claim is more 
appropriately characterized as a claim of entitlement to service 
connection for an acquired psychiatric disorder, to 


include PTSD and adjustment disorder.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (holding that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the veteran's description of the 
claim, reported symptoms, and the other information of record).

VA's duty to assist includes providing a medical examination when 
it is necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A (d) (West 2002); 38 C.F.R. 
§ 3.159 (c)(4) (2009); see McLendon v. Nicholson, 20 Vet. App. 
79, 83-86 (2006).  The competent evidence of record did not 
include an opinion as to whether any current psychiatric 
disorder, if any, is related to the Veteran's active duty 
service.  As such, the Board finds that a remand for a medical 
examination and etiological opinion is required in order to 
comply with VA's duty to assist.

B.  Bilateral Eye Disorder

In December 2005, the Veteran submitted a claim of entitlement to 
service connection for a "bilateral eye condition."  In April 
2006, service connection was granted for glaucoma and a 
noncompensable rating was assigned thereto.  In May 2006, the 
Veteran submitted a claim of entitlement to service connection 
for "eye redness" and "dry eye," which was denied in July 
2006.  The claim for a bilateral eye disorder, other than 
glaucoma, was certified to the Board after the Veteran perfected 
an appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may be established on a secondary basis for a 
disability which is shown to be proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service 


connection on a secondary basis requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected disability.  
Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc). 

As discussed above, service connected has already been granted 
for the Veteran's glaucoma and a noncompensable evaluation has 
been assigned thereto.  The evidence of record included diagnoses 
of meibomian gland dysfunction, blepharitis, and lattice 
degeneration.  The Veteran's claims file did not include evidence 
wherein the relationship, if any, between his service-connected 
glaucoma and his meibomian gland dysfunction, blepharitis, and 
lattice degeneration was discussed, including with respect to 
aggravation.  As such, the Board finds that the evidence of 
record is insufficient for evaluation purposes and must be 
supplemented prior to readjudication.  Littke v. Derwinski, 1 
Vet. App. 90, 93 (1990) (noting that remand may be required if 
record before the Board contains insufficient medical information 
for evaluation purposes); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence in 
support of his claim of entitlement to 
service connection for a bilateral eye 
disorder and a psychiatric disorder, 
including PTSD and adjustment disorder.  The 
RO must then obtain copies of the related 
records that are not already in the claims 
file.  All attempts to secure this evidence 
must be documented in the claims file by the 
RO.  If, after making reasonable efforts to 
obtain the named records the RO is unable to 
secure same, the RO must notify the Veteran 
and (a) identify the specific records the RO 
is unable to obtain; (b) briefly explain the 


efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the claim; 
and (d) that the Veteran is ultimately 
responsible for providing the evidence.  The 
Veteran must then be given an opportunity to 
respond.

2.  The Veteran must be afforded an 
appropriate VA examination to determine the 
etiology of any found psychiatric disorder, 
including, if present, PTSD and adjustment 
disorder.  The claims folder must be provided 
to and reviewed by the examiner.  All 
pertinent symptomatology and findings must be 
reported in detail.  Any indicated diagnostic 
tests and studies must be accomplished.  The 
examiner must specifically render an opinion 
as to whether any diagnosed psychiatric 
disorder, to include PTSD and adjustment 
disorder if found, was caused by or was 
incurred during his active duty service.  A 
complete rationale for all opinions must be 
provided.  If the examiner cannot render an 
opinion without resorting to mere 
speculation, the examiner must thoroughly 
explain why an opinion would require 
speculation.  The report prepared must be 
typed.

3.  The Veteran must be afforded an 
appropriate VA examination to determine the 
relationship, if any, between his service-
connected glaucoma and his meibomian gland 
dysfunction, blepharitis, and lattice 
degeneration.  The claims folder must be 
provided to and reviewed by the examiner.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The examiner must specifically 
render an opinion as to whether any current 


meibomian gland dysfunction, blepharitis, and 
lattice degeneration are separate and 
distinct disorders versus manifestations of 
his service-connected glaucoma.  If any 
current meibomian gland dysfunction, 
blepharitis, and lattice degeneration are 
separate and distinct disorders, the examiner 
must opine as to whether these disorders are 
due to or aggravated by his service-connected 
glaucoma.  A complete rationale for all 
opinions must be provided.  If the examiner 
cannot render an opinion without resorting to 
mere speculation, the examiner must 
thoroughly explain why an opinion would 
require speculation.  The report prepared 
must be typed.

4.  The RO must notify the Veteran that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report 
for any scheduled examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Once the above action has been completed, 
the RO must re-adjudicate the Veteran's 
claims on appeal, taking into consideration 
any newly acquired evidence.  If any benefit 
on appeal remains denied, a supplemental 
statement of the case must be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the appeal 
must be returned to the Board for appellate 
review.


No action is required by the Veteran until he receives further 
notice; however, he has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

